DETAILED ACTION

This action is responsive to papers filed on 4/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 11, and 21, the claims recite, in part, receiving a request from a user for a health-related product, rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products, defining a temporal donation schedule for a user, wherein the temporal donation schedule defines a plurality of target organizations based upon, at least in part, a user registration status, wherein the temporal donation schedule includes a predefined temporal donation schedule with each of the plurality of target organizations when the user is not registered, wherein the temporal donation schedule includes a user-definable temporal donation schedule with one or more target organizations selected by the user when the user is not registered, enabling a user to purchase a health-related product from a provider at a health-related product cost, identifying a portion of the health-related product cost for donation to a specific target organization defined within the temporal donation schedule, thus defining a donation portion, and providing the donation portion to the specific target organization defined within the temporal donation schedule.
The limitations, as drafted and detailed above, are directed towards providing a reward to a charity upon a consumer purchase of a product, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically “commercial or legal interactions”. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computing device (claim 1), computer program product (claim 11), non-transitory computer readable medium (claim 11), a processor (claims 11, 21), a computing system (claim 21), and a memory (claim 21). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, rendering, defining, enabling, identifying, and providing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computing device (claim 1), computer program product (claim 11), non-transitory computer readable medium (claim 11), a processor (claims 11, 21), a computing system (claim 21), and a memory (claim 21) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraph 0073); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-10, 12-20, and 22-30 appear to merely limit the type of organization, anonymous donations, specific details of the temporal schedule timing, specific details of the amount of donation, and the addition of a pharmacy benefits manager organization, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The computing device (claim 1), computer program product (claim 11), non-transitory computer readable medium (claim 11), a processor (claims 11, 21), a computing system (claim 21), and a memory (claim 21) are each functional generic computer components that perform the generic functions of receiving, rendering, defining, enabling, identifying, and providing, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computing device (claim 1), computer program product (claim 11), non-transitory computer readable medium (claim 11), a processor (claims 11, 21), a computing system (claim 21), and a memory (claim 21) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-30 are not patent eligible.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (U.S. Pub No. 2017/0148003) in view of Ketchel (U.S. Pub No. 2015/0356663), and further in view of Sobhani (U.S. Pub No. 2015/0356639).
Regarding claims 1, 11, 21, Lopez teaches defining a temporal donation schedule for a user, wherein the temporal donation schedule defines a plurality of target organizations (Paragraphs 0031-0032); enabling a user to purchase a health-related product from a provider at a health-related product cost (Paragraphs 0031-0032, user can specify donations to be made based on category which could include any type of products like “health-related” products); identifying a portion of the health-related product cost for donation to a specific target organization defined within the temporal donation schedule, thus defining a donation portion (Paragraphs 0031-0032); and providing the donation portion to the specific target organization defined within the temporal donation schedule (Paragraphs 0031-0032).
Lopez does not appear to specify receiving a request from a user for a health-related product; rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products.  However, Ketchel teaches receiving a request from a user for a health-related product; rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products (Figures 3A, 3B, Paragraphs 70-75).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow a user to search for health-related products and services in order to find the most cost-effective and convenient provider possible.
Lopez does not appear to specify the temporal donation schedule defines a plurality of target organizations based upon, at least in part, a user registration status, wherein the temporal donation schedule includes a predefined temporal donation schedule with each of the plurality of target organizations when the user is not registered, wherein the temporal donation schedule includes a user-definable temporal donation schedule with one or more target organizations selected by the user when the user is not registered.  However, the instant specification describes this process in paragraphs 0052-0055, in which it is explained that a “registered user” is merely a term describing someone who does not provide a donation anonymously.  The system doesn’t discuss a registered user as being registered with the system of the instant invention, as opposed to being registered with a charity (the instant specification states that there are 3 types of user, “registered”, “totally anonymous”, or “charity-specific anonymous”, user is still able to pick a charity but the donation is anonymous unless registered).  Therefore, Sobhani teaches a user registration status, wherein the temporal donation schedule includes a predefined temporal donation schedule with each of the plurality of target organizations when the user is not registered, wherein the temporal donation schedule includes a user-definable temporal donation schedule with one or more target organizations selected by the user when the user is not registered (Paragraphs 0062, 0278).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow a user to register (allow the charity to know the identity of the donor) or remain unregistered (remain anonymous) since some users do not wish to draw attention to themselves and this will help satisfy that desire.
Regarding claims 2, 12, 22, Lopez teaches the target organization includes one or more of: a charitable organization; a non-profit organization; and an educational organization (Abstract).
Regarding claims 3, 13, 23, Lopez does not appear to specify whether donations are anonymous or not.  However, these are the only 2 possible scenarios with regard to knowing the identity of the source of a donation.  Either a source remains anonymous, or the identity of the source is known.  These are the only 2 options.  Therefore, it would have been obvious to try, by one having ordinary skill in the art at the time the invention was made, to anonymously provide the donation, since there are a finite number of identified predictable solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claims 4, 14, 24, Lopez teaches the temporal donation schedule defines a donation period for each of the plurality of target organizations (Paragraphs 0031-0032, able to specify timing of donations and which organizations).
Regarding claims 5, 15, 25, Lopez teaches defining a purchase date for the health-related product purchased by the user (Paragraphs 0031-0032, 0035, able to specify timing).
Regarding claims 6, 16, 26, Lopez teaches the specific target organization has a donation period that includes the purchase date (Paragraphs 0031-0032, 0035, able to specify timing and time periods).
Regarding claims 7, 17, 27, Lopez teaches the donation portion is a fixed amount that is based upon a tier defined for the health-related product (Paragraphs 0031-0032, able to specify specific amounts for specific type of merchants/products, this would equate to tiered donations defined by the user preferences).
Regarding claims 8, 18, 28, Lopez teaches the donation portion is a percentage of the health-related product cost (Paragraphs 0031-0032).

Claims 9, 10, 19, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (U.S. Pub No. 2017/0148003) in view of Ketchel (U.S. Pub No. 2015/0356663), and further in view of Sobhani (U.S. Pub No. 2015/0356639), and further in view of Watertree (https://www.kidney.org/news/national-kidney-foundation-and-watertree-health-announce-unique-national-partnership, 12/5/2017).
Regarding claims 9, 10, 19, 20, 29, 30, Lopez does not appear to specify a portion of the health- related product cost is provided to a pharmacy benefits manager (PBM), thus defining a PBM portion, and the donation portion is a sub-portion of the PBM portion.  However, Watertree teaches a portion of the health- related product cost is provided to a pharmacy benefits manager (PBM), thus defining a PBM portion, and the donation portion is a sub-portion of the PBM portion (Page 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Watertree with the donation system of Lopez since a user would much rather a third party make a donation on their behalf rather than using their own money, and the donation aspect of Watertree would entice users to use the Watertree system.

Response to Arguments
Applicant argues “amended claims 1, 11, and 21 recite significantly more than the abstract idea of Certain Methods of Organizing Human Activity”.  However, absent any specific reasoning as to why the claims recite significantly more, Examiner disagrees for the reasons stated in the rejection above.

All other arguments are believed to have been addressed by the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621